The Honorable Doug Wood State Representative 201 W. Broadway P. O. Box 5606 North Little Rock, AR 72116
Dear Representative Wood:
You have requested an opinion from this office concerning several questions relating to Amendment 55 of the Arkansas Constitution. It appears that, due to a recent ruling by the Court in Clark County, issues concerning the consolidation of county elective offices by the quorum court is currently on appeal to the Arkansas Supreme Court.  Regretfully, therefore, in accordance with a long-standing policy of this office prohibiting opinion or comment on matters under current litigation, we will be unable to respond to your request at this time.  If, after final determination by the Arkansas Supreme Court, there remain areas of concern be assured that my office stands willing and able to assist you in this or any other matter.
SC/KD[*]/pw
[*] initials included so as to identify attorney who wrote the letter